DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’610 (CN 103021610A, IDS dated 05/11/2020).
Regarding claims 1 and 3-5, CN’610 teaches a composite permanent magnet, comprising BNM-10 bonded NdFeB permanent magnet having a first magnetic parameter value and BNM-12 bonded NdFeB permanent magnet having a second magnetic parameter value, wherein the BNM-10 permanent magnet and BNM-12 permanent magnet have an outer diameter of 19.8 mm and an inner diameter of 16.8 mm and they are joined together by an adhesive (Example 1), which meets the limitation recited in claims 1 and 3-5.
Regarding claim 2, CN’610 discloses each magnet is integrally formed (Example 1), which meets the limitation recited in claim 2.
Regarding claims 6 and 15, CN’610 discloses that before each annular permanent magnet is fixed to each other by the adhesive, a surface of each annular 
Regarding claim 7, paragraphs [0014] to [0016] of CN’610 teach the limitation recited in claim 7.
Regarding claims 13-14, paragraph [0013] of CN’610 teach the limitation recited in claim 13-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN’610 (CN 103021610A, IDS dated 05/11/2020), as applied to claim 1 above, and further in view of US’780 (US 2002/0125780).
Regarding claims 8-10 and 16, CN’610 does not the magnet is coated with a nonmagnetic stainless steel sleeve as recited in claims 8 and 16. US’780 teaches making a rotor using permanent magnets (Abstract). US’780 discloses that stainless steel nonmagnetic sleeves covering the peripheral surface of the magnets are used to fix the position of the permanent magnets ([0013] to [0027]). Thus, it would be obvious to one of ordinary skill in the art to cover the peripheral surface of the magnets of CN’610 with stainless steel nonmagnetic sleeves as taught by US’780 in order to fix the magnet in position as disclosed by US’780. 
US’780 discloses that the rotor comprises a motor shaft core and a housing ([0011] to [0031]), which meets the limitation recited in claim 9. 
US’780 discloses that the cylindrical composite permanent magnet is configured to fix to the motor shaft core by bonding a shaft in an inner hole ([0011] to [0031]; Fig. 5), which meets the limitation recited in claim 10. 
Regarding claims 11-12, CN’610 in view of US’780 discloses that the permanent magnet is composed of a plurality of magnet pieces ([0013] of US’780) and the magnet pieces are tile-like (Fig. 5 and Fig. 6 of US’780), which meets the limitations recited in claims 11-12.
Regarding claim 17, the recited thickness of sleeve in claim 17 is well-known to one of ordinary skill in the art. Thus, claim 17 is obvious over CN’610 in view of US’780.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733